DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	A preliminary amendment to the claims has not been filed. Thus Claims 1-2 filed on 09/24/2020 are currently pending and are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitation “about 10% or more, about 5% or more, about 2% or more or about 1% or more of iron” renders the claim vague and indefinite because it is not clear whether the amount of iron is in weight%, mol%, etc.
	Claim 2 is also rendered indefinite for depending on Claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rideout (Rideout, W. H. et al. Patent number US4,301,314; cited in IDS 11/08/2020).
	Regarding Claim 1, Rideout teaches in Examples 2-6 introducing a gaseous feed mixture comprising 1,1-dichloroethane and chlorine gas into a chlorination reactor to obtain a mixture of chlorinated products, wherein an amount of oxygen in the gaseous feed mixture is maintained at 150, 300, 450 and 600 ppm. Furthermore, Rideout teaches that the process is conducted at a pressure of 50 psig (col. 3, line 32; it is noted that Examples 2-6 follow the same procedure as Example 1 and thus uses the same reaction pressure as that in Example 1).
	Regarding Claims 1-2, Rideout teaches that the reaction mixture is subjected to vacuum distillation column (col. 4, lines 56-57) and vacuum distillation column are .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Holbrook (Holbrook, M. T. et al. Patent number US4,614,572; cited in IDS 11/08/2020) in view of Hauffe (“Coatings and linings” Mar. 15, 2008, pages 229-236) as evidenced by Esgin (Esgin, U. et al. “An investigation of wear behaviors of different Monel alloys produced by powder metallurgy” Apr. 21, 2016).
	Regarding Claim 1, Holbrook teaches in Example 1 a method for producing methylene chloride by reacting methyl chloride with chlorine at a superatmospheric pressure (see also Table) and wherein the chlorine contains less than 25 ppm of oxygen (col. 4, lines 60-61). Holbrook teaches that the reaction mixture is subjected to a rectification column (col. 4, lines 6-11). Holbrook is silent about extracting the reaction mixture before subjecting it to the rectification column, however, the reaction mixture has to necessarily be removed from the chlorination zone to subject the reaction mixture to the rectification column.
Holbrook fails to teach that the rectification column which would come into contact with a distillate or process fluid in use of the distillation apparatus is free of 
Hauffe teaches the use of different coatings of chemical apparatus to protect against corrosion from chlorinated hydrocarbons. Hauffe teaches on page 234, 5th paragraph that steel columns with internal PTFE or perfluoroelasomer linings are utilized. These linings are known to a skilled artisan to not contain iron. Hauffe further teaches on page 230, 2nd paragraph that distillation apparatus lined with Monel® is suitable for mixtures of methylene dichloride and hydrochloric acid. As evidenced by Esgin, the maximum amount of iron contained in the Monel alloy is 2.5 wt% (Table 1, page 3). Hence, since the reaction product mixture of Holbrook comprises methylene chloride, a skilled artisan would have been motivated to use Monel® lined distillation apparatus of Hauffe in the rectification column of Holbrook with a reasonable expectation of success in protecting the rectification column against corrosion.
Regarding Claim 2, the limitation “wherein all components of the distillation apparatus…are produced from …” is a product by process claim language as a result of the distillation apparatus. The product by process limitation is not limited to the manipulations of the recited steps for preparing the components of the distillation apparatus, but only to the structure implied by the steps, in this case, only to the distillation apparatus. See MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Therefore, the above product by process claim language is not given patentable weight. It is noted that even if the limitation is given patentable weight, it is set forth above that Hauffe teaches the use of PTFE or perfluoroelastomer (both being fluoropoolymers) in steel columns. It is known to skilled artisan that some rectification columns are made of steel and hence a skilled artisan would have been motivated to use PTFE or perfluoroelastomer linings in the rectification column of Holbrook.
It is thus prima facie obvious to a skilled artisan before the effective filing date of the instant invention to produce chlorinated alkane in which an alkene or an alkane feedstock is contacted with chlorine in a chlorination zone to produce a reaction mixture containing the chlorinated alkane, wherein the chlorine supplied into the chlorination zone has an oxygen content of less than about 2000ppmv, wherein the chlorination zone is operated under atmospheric or superatmospheric pressure; and wherein the reaction mixture is extracted from the chlorination zone and the extracted reaction .


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Ondrus (Ondrus, Z. et al. Patent application publication number US2017/0050904; Effectively filed on Aug. 19, 2015; cited in IDS 11/08/2020)
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
3 chlorinated alkanes in a chlorination zone by reacting C3 chlorinated alkanes with chlorine to produce a plurality of C3 chlorinated alkane isomers, the plurality of C3 chlorinated alkane isomers each having at least one more chlorine atom than the C3 chlorinated alkane starting material. Ondrus teaches that chlorine gas comprises a low amount of oxygen such as less than 200 ppm or a high amount of oxygen such as higher than 1000 ppm ([0095]). Thus, selecting the aforementioned amount of chlorine a skilled artisan would have a reasonable expectation of success in conducting chlorination process. Furthermore, Ondrus teaches in [0113] that the chlorination process is operated at subatmospheric pressure, atmospheric pressure or superatmospheric pressure.
Regarding Claims 1-2, Ondrus further teaches in [0071] that the reaction mixture is extracted from the chlorination zone and subjected to direct distillation step. Ondrus teaches in [0163] that the distillation apparatus that would come into contact with the distillate or process fluid, are produced from fluoropolymers, fluorochloropolymers, glass, enamel, phenolic resin impregnated graphite, silicium carbide and/or fluoropolymer impregnated graphite. Fluoropolymers, fluorochloropolymers, glass, enamel, phenolic resin impregnated graphite, silicium carbide and/or fluoropolymer impregnated graphite are known to a skilled artisan to not contain iron.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to produce chlorinated alkane in which an alkene or an alkane feedstock is contacted with chlorine in a chlorination zone to produce a reaction mixture containing the chlorinated alkane, wherein the chlorine .


Conclusion
Claims 1-2 are rejected and no claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622